Case 9:14-cv-81102-JIC Document 232 Entered on FLSD Docket 05/15/2019 Page 1 of 6




                               UN ITED STATES DISTR ICT C OU RT
                               SOUTH ERN DISTR ICT OF FLO RIDA

                            CA SE NO .14-81102-ClV-CO H N/SELTZER

    ADOBE SY STEM S IN CORPOM TED ,
    a Delaw are Corporation,

          Plaintiff,



    BEA 'S HIVE LLC,a Florida
    Lim ited Liability Com pany;
    FULFILLM ENT SOLU TION
    SERV ICES,LLC,a Florida Lim ited
    Liability Com pany;N EW EPIC M ED IA
    LLC,a FloridaLim ited Liability Com pany,
    SELA CORP,LTD.,aN evada Corporation;
    SUPREM E G RO W ERS LLC,a Florida
    Lim ited Liability Com pany;VEGA LA B
    LLC,a Delaw are lim ited Liability Com pany;
    STEVEN BLACKBU RN ,and individual,
    DA VID SELAK OVIC,an individual;TOP SOFT
    DEALS LLC,a Florida Lim ited Liability
    Com pany;RICHARD N EUM A YER,an
    lndividual;and D OES 4-19,inclusive,

          Defendants.
                                                     /
                             CO NTIN UIN G W RIT OF G ARN ISH M EN T
    TH E STATE O F FLO RIDA :
    To each Sheriffofthe State or Registered State Process Server:
           YO U ARE H ER EBY COM M AND ED to sum m on the follow ing G am ishees;
                    V egalab SA ,a Sw iss company solely owned by Judgm entD ebtorSelakovic,and
    Vegalab, Inc.,fonnerly nam ed HPC Acquisitions, lnc.,a publicly traded com pany under the
    sym bol<'VEGLN''in w hich Judgm entDebtorSelakovicisthe controlling shareholden,w ith assets
    and officeson California. Vegalab SA and Vegalab,lnc.are subjectto a continuingwritof
    garnishm ent.
Case 9:14-cv-81102-JIC Document 232 Entered on FLSD Docket 05/15/2019 Page 2 of 6




    YOU A RE HEREBY CO M M A N DED to serve answers to this writ on Plaintiff/ludgm ent

    CreditorADOBE SYSTEMS INCORPORATED'S('ûcreditorAdobe'')attorneysofrecord:
                                     A LLEN ,DYER,DOPPELT,
                                         + GILCHRIST,P.A .
                                      RobertH.Thornburg,Esq.
                                   1221BrickellAvenue,Suite 2400
                                        M iam i,Florida 33l31

                                      JO HN SON & PHA M ,LLP
                                      ChristopherQ.Pham,Esq.
                                   6355 Topanga Canyon Boulevard
                                   W oodland H ills,California 91367
    within 20 daysafterserviceon garnishees,and to flle w ith theClerk ofthisCourt,stating whether
    the Garnishees possess or controltangible or intangible property of Judgm ent Debtors;what
    speciGc tangible or intangible property Garnisheespossessorcontrolof Judgm entDebtors;the
    quantities, intcrests, salaries, returns, dividends, and valuation of the tangible or intangible
    property Garnishees posscss or control of Judgm ent Debtors; and whether Garnishees have
    knowledge of any person or entity who m ay be in possession or controlof any tangible or

    intangiblepropertyofJudgmentDebtors.
                   On Decem ber 10,2018,this Courtentered the Consent FinalJudgm ent against
    JudgmentDebtorsfortheamountof$1,800,000.00.
                   To date,there stillremains due and unpaid a balance of$l,630,000.00 on the
    ConsentFinalJudgm ent.
                   Upon service of Garnishees,Garnishees are to cease allprivileges to Judgm ent
    D ebtors for aIl accounts of Judgm ent Debtors in Garnishees' possession and controlthat are

    subjectto seizure forthe purposesofsatisfying any remaining balance ofthe ConsentFinal
    Judgm ent.
                   SubjecttoGarnishees'responsestothiswrit,anduponCreditorAdobe'srequest
    foranyamountssubjectto seizure forthepurposesofsatisfyinganyremainingbalanceofthe
    ConsentFinalJudgm ent,Garnisheesareto releaseson a continuing basis untilfullsatisfaction of
Case 9:14-cv-81102-JIC Document 232 Entered on FLSD Docket 05/15/2019 Page 3 of 6




    ConsentFinalJudgment,allrequested fundsdirectly to CreditorA dobe's attorneysofrecord.
          D ated this    day of           15th day of May, ,
                                                           2019.
                                                            2019.
                                                   Clerk ofCourt


                                                   By:
                                                   A s Deputy Clerk     Ketly Pierre

                                                                      May 15, 2019
Case 9:14-cv-81102-JIC Document 232 Entered on FLSD Docket 05/15/2019 Page 4 of 6




      NO TICE TO DEFENDANT O F RIG HT AGAINST GARNISHM ENT O F W AGES,
                       M O NEY,AND OTHER PRO PERTY

  The W ri
         tofG arnishm entdelivered to you with this Notice m eans thatwagesym oney,and
  otherpropedybelongingtoyouhave beengarnishedtopayacourtjudgmentagainstyou.
  HOW EVER ,YO U M AY BEABLE TO KEEP OR RECOVER YOUR W AG ES,M ONEY,O R
  PROPERTY.READ THIS NOTICE CAREFULLY.

  State and federallaws provide thatcertainwages,m oney,and propedy,even ifdeposited
  in a bank,savingsand Ioan,orcreditunion,m ay notbe taken to pay cedain types ofcourt
  judgments.Suchwages,money,and propedyare exemptfrom garnishment.The major
  exem ptions are Iisted below on the form forClaim ofExem ption and RequestforHearing.
  ThisIistdoes notinclude aIlpossible exem ptions.You should consulta Iawyerforspeci fic
  advice.

  IF AN EXEM PTIO N FROM GARNISHM ENT APPLIES TO YO U AND YOU W ANT TO
  KEEP
  OR TOYOURWAGE
        RECOVER AVNYTHI
                   MONE Y,ANDOTHERPROPERTYFROM BEING GARNISHEDU
                      NG ALREADY TAKEN,YO U M UST COM PLETE A FO RM
  FO R CLA IM O F EXEM PTIO N AND REQ UEST FO R HEARING AS SET FO RTH BELOW
  AND HAVE THE FO RM NOTARIZED.IFYO U HAVE A VALID EXEM PTIO N ,YO U M UST
  FILE THE FO RM W ITH THE CLERK'S OFFICE W ITHIN 20 DAYS AFTER THE DATE
  YOU RECEIVE THIS NOTICE OR YOU MAY LOSE IM PORTA NT RIG HTS.YO U M UST
  ALSO MAIL O R DELIVER A CO PY O F THIS FORM TO THE PLAINTIFF O R THE
  PLAINTIFF'S ATTORNEY AND THE GARNISHEE O R THE GARNISHEE'S ATTORNEY
  AT THE ADDRESSES LISTED O N THE W RIT O F GARNISHM ENT.NOTE THAT THE
  FORM REQUIRES YO U TO COM PLETE A CERTIFICATION THAT YO U MAILED O R
  HAND DELIVERED CO PIESTO THE PM INTIFFO RTHE PO INTIFF'S ATTO RNEYAND
  THE GARNISHEE O R THE GARNISHEE'S ATTO RNEY.

  Ifyou requesta hearing,itwillbe held as soon as possible afteryourrequestis received
  bythecoud.Theplaintiffortheplaintiffsattorneymustfileanyobjectionwithin 8business
  days ifyou hand delivered to the plaintifforthe plaintiff's attorney a copy ofthe form for
  Claim ofExem ption and RequestforHearing or,alternatively,14 business days ifyou
  m ailed a copy ofthe form forclaim and requestto the plaintifforthe plaintiffs attorney.lf
  the plaintifforthe plaintiffs attorney files an objection to yourClaim ofExem ption and
  RequestforHearing,the clerk willnotify you and the otherparties ofthe tim e and date of
  the hearing.You m ay attend the hearing with orwithoutan attorney.Ifthe plaintifforthe
  plaintiff'sattorneyfailstofile an objection,no hearing isrequired,thewritofgarnishment
  willbe dissolved and yourwages,m oney,orproperty willbe released.
  IF YO U HAVE A VALID EXEM PTIO N,YO U SHO ULD FILE THE FO RM FO R CLAIM O F
  EXEM PTIO N IM M EDIATELY TO KEEPYO UR W AG ES,M O NEY ,O R PRO PERTY FROM
  BEING APPLIED TO THE CO URT JUDG M ENT.THE CLERK CANNOT G IVE YO U
  LEGAL ADVICE.IF YO U NEED LEGAL ASSISTANCE YO U SHOULD SEE A LAW YER.
  IF YO U CANNOT AFFO RD A PRIVATE LAW YER, LEGAL SERVICES MAY BE
  AVAILABLE.CO NTACT YO UR LO CAL BAR ASSOCIATION O R ASK THE CLERK'S
Case 9:14-cv-81102-JIC Document 232 Entered on FLSD Docket 05/15/2019 Page 5 of 6




  O FFICE ABOUT ANY LEGAL SERV ICES PRO G RAM IN YOUR AREA.
  CLAIM OF EXEM PTIO N AND REQ UEST FO R HEARING

  lclaim exem ptions from garnishm entunderthe following categories as checked:

                Head offam ily wages.(Checkeithera.orb.below,ifapplicable.)
                      lprovide m ore than one-halfofthe suppod fora child or
                      otherdependentand have netearningsof$750orIess
                      perweek.

                   b. Iprovide m ore than one-hal
                                                fofthe suppodfora child or
                      otherdependent,have netearningsofmore than $750
                      perweek,buthave notagreed in writing to have m y
                      wages garnished.

           2. SocialSecurity benefits.

                Supplem entalSecurity Incom e benefits.

           4, Publicassistance (wel
                                  fare).
            5. W orkers'Com pensation.

            6. Reem ploym entassistance orunem ploym entcom pensation.

                Veterans'benefits.
            8. Retirem entorprofit-sharing benefits orpension m oney.

            9. Life insurance benefits orcash surrendervalue ofa Iife insurance
               policy orproceeds ofannuity contract.

            10, Disability incom e benefits.

            11. Prepaid College TrustFund orMedicalSavings Account.

            12. Otherexem ptions as provided by Iaw.

                                         (explain)
   lrequesta hearing to decide the validity ofm yclaim .Notice ofthe hearing should be given
  to m e at:
  Address:                                                                  -
  Telephone num ber:
Case 9:14-cv-81102-JIC Document 232 Entered on FLSD Docket 05/15/2019 Page 6 of 6




  ICERTIFY UNDER OATH AND PENALTY OF PERJURY thata copy ofthis CLAIM OF
  EXEMPTION AND REQUEST FOR HEARING hasbeenfurnished by(circle one)United
  States mail or hand delivery on (insert date)                    , to:

  (insed names and addresses of Plaintiff or Plaintiff's attorney and of Garnishee or
  Garnishee'sattorney to whom this documentwasfurnished).
  IFURTHER CERTIFY UNDER OATH AND PENALTY O F PERJURY thatthe statem ents
  m ade in this requestare true to the bestofm y know ledge and belief.


  Defendant's signature
  Date

  STATE O F FLORIDA
  COUNTY O F

  Swornand subscribedto before methis              day of(monthandyear),by(name of
  person making statement)


  Notary Public/Deputy Clerk

  Personally Known            O R Produced Identification
  Type ofIdentification Produced


  Fla.Stat.Ann.j 77.041(W est)
